 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7   UNITED STATES OF AMERICA for the                   Case No.: 17-CV-803-CAB-WVG
     use and benefit of:
 8
                                                        ORDER DENYING MOTION FOR
 9   McCULLOUGH PLUMBING, INC.,                         RECONSIDERATION
10                                     Plaintiff,
11   v.
                                                        [Doc. Nos. 188]
12   HALBERT CONSTRUCTION
     COMPANY, INC. et al.,
13
                                    Defendants.
14
15   AND RELATED CROSS-CLAIMS AND
     COUNTERCLAIMS AND THIRD
16   PARTY COMPLAINT
17
18         On September 27, 2019, the Court entered an order denying a motion by
19   McCullough Plumbing, Inc. and the Guarantee Company of North America for attorneys’
20   fees, nontaxable costs, and prejudgment interest.            McCullough now moves for
21   reconsideration of that order pursuant to Rule 60(b)(6) on the grounds that, according to
22   McCullough, it was manifestly unjust not to award McCullough and Guarantee their fees
23   and prejudgment interest. The motion for reconsideration is denied.
24         In the motion for reconsideration, McCullough and Guarantee simply restate the
25   arguments they made in their original motion. The Court, however, considered the entirety
26   of the original motion (including the “success rates” claimed by McCullough and re-argued
27   here) before concluding that McCullough was not the prevailing party and is therefore not
28   entitled to its attorneys’ fees and nontaxable costs pursuant to the Subcontract, and that

                                                    1
                                                                             17-CV-803-CAB-WVG
 1   Guarantee is not entitled to its fees for successfully defending Halbert’s claim under the
 2   Performance Bond. Unsurprisingly, McCullough and Guarantee are unhappy with the
 3   Court’s ruling, but their inability to convince the Court the first time around does not entitle
 4   them to a second bite at the apple under Rule 60(b)(6). By merely rearguing their positions
 5   that they are entitled to attorneys’ fees, nontaxable costs, and prejudgment interest, neither
 6   McCullough nor Guarantee have offered any grounds for reconsidering the Court’s order
 7   on the motion to dismiss. See Am. Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248
 8   F.3d 892, 899 (9th Cir. 2001) (“Because North American and Federal simply reargued their
 9   case . . . the district court did not abuse its discretion in denying the motion.”).
10         Ultimately, the Court echoes the following sentiment expressed by another district
11   judge that motions for reconsideration should not be used merely as an intermediate
12   “appeal” before taking a disputed ruling to the Ninth Circuit:
13         The Court cannot emphasize strongly enough that the Rules allowing for
           motions for reconsideration are not intended to provide litigants with a second
14
           bite at the apple. Rather, reconsideration is an “extraordinary remedy, to be
15         used sparingly in the interests of finality and conservation of judicial
           resources.” Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th
16
           Cir. 2000). In an adversarial system such as ours, more often than not one
17         party will win and one will lose. Generally, it follows that the losing party
           will be unhappy with the Court’s decision. Rarely does the losing party
18
           believe that its position lacked merit, or that the Court was correct in ruling
19         against it. Rather than either accept the Court’s ruling or appeal it, it seems
           to have instead become de rigueur to file a motion for reconsideration. The
20
           vast majority of these motions represent a simple rehash of the arguments
21         already made, although now rewritten as though the Court was the opposing
           party and its Order the brief to be opposed. It is easy for each litigant to
22
           consider only his or her own motion, and the seemingly manifest injustice that
23         has been done to them. But the cumulative effect is one of abuse of the system
           and a drain on judicial resources that could be better used to address matters
24
           that have not yet been before the Court once, let alone twice.
25         This is not to say that a motion for reconsideration is never well-taken. A
26         litigant should not shy from bringing to the Court’s attention changes in facts
           and circumstances that render a ruling no longer logical, an intervening
27         change in controlling authority, or other critical matters that the Rules provide
28         should be brought to the Court’s attention in this way. On this basis, motions

                                                    2
                                                                                  17-CV-803-CAB-WVG
 1         for reconsideration should be few, far between, and narrowly focused. When
           this is the case, the Rules work as they were intended, and the Court can focus
 2
           on the business of justice.
 3
     Strobel v. Morgan Stanley Dean Witter, No. 04CV1069 BEN(BLM), 2007 WL 1053454,
 4
     at *3–4 (S.D. Cal. Apr. 10, 2007).
 5
           The instant motion does not meet the description in the second paragraph of the
 6
     above block quote. To the contrary, the motion is a prime example of the circumstance
 7
     identified in the first paragraph, with McCullough and Guarantee expressly characterizing
 8
     the Court’s opinion as “argument” and treating the Court as the opposing party. See Doc
 9
     No. 188-1 at 7 (“This Court argued that McCullough Plumbing was not entitled to fees and
10
     costs . . . .”), 12 (“This Court argues that because Halbert sought to enforce the bond rather
11
     than the subcontract . . . .) (emphasis added). The Court’s opinion is not argument; it is an
12
     explanation of the Court’s reasoning in resolving a dispute between the parties. In reaching
13
     its conclusions here, the Court considered all of the arguments McCullough and Guarantee
14
     made in their original motion, along with the arguments made by Halbert Construction
15
     Company in opposition and all of the facts of this case, including the jury verdict, and
16
     found that McCullough was not a prevailing party entitled to its fees, and that Guarantee
17
     was not entitled to its fees either. Likewise, the Court considered all relevant facts and
18
     arguments in finding that McCullough is not entitled to prejudgment interest. That
19
     McCullough and Guarantee think the Court’s conclusions are incorrect is not a grounds for
20
     reconsideration. Accordingly, the motion is DENIED.
21
           It is SO ORDERED.
22
     Dated: November 8, 2019
23
24
25
26
27
28

                                                   3
                                                                                17-CV-803-CAB-WVG
